             Case: 3:19-cv-00515-jdp Document #: 139 Filed: 03/26/21 Page 1 of 1



                                  UNITED STATES DISTRICT COURT_PPC NO
                             FOR THE WESTERN DISTRICT OF WIS'eONIf\111-ED
                                                                       2021 MAR 25 PM 1:39
  MICHAEL O'GRADY
       Plaintiff,                                                               a:- ,7-1
                                                                    CI LL;;ri US CIS -.
  CITY OF PORTAGE, et, al                                                   IND OF 'Si
        Defendants,                                          Case No. 18-cv-515-jdp

  Notice is hereby given that Plaintiff Michael O'Grady in the above named case 18-cv-515, hereby
  appeal to the United States Court of Appeals for the Seventh Circuit from the final judgment/order
  entered in this action on the 12 day of March 2021, denying motions for reconsideration and a more
  full detailed order that fully adjudicates all of the issues before the district court from the plaintiffs
  motions pursuant to Federal civil Rules 60 and 52 seeking relief to vacate the prior judgment issued by
  the court granting the defendants motion for summary judgment.


di Respectfully submitted,


                        Michael O'G y
